RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2413-15T4

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANANCY,

        Plaintiff-Respondent,

v.

D.M.,

        Defendant-Appellant,

and

D.M., S.N., and E.A.,

     Defendants.
_______________________________

IN THE MATTER OF
D.M., D.N., and A.A.,

        minors.

_______________________________


              Submitted May 9, 2017 – Decided May 18, 2017

              Before Judges Reisner and Mayer.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Camden
              County, Docket No. FN-04-248-15.
           Joseph E. Krakora, Public Defender, attorney
           for appellant (Kimmo Z. H. Abbasi, Designated
           Counsel, on the brief).

           Christopher S. Porrino, Attorney General,
           attorney for respondent (Melissa Dutton-
           Schaffer, Assistant Attorney General, of
           counsel; William T. Harvey, Jr., Deputy
           Attorney General, on the brief).

           Joseph E. Krakora, Public Defender, Law
           Guardian, attorney for minor A.A. (Nancy P.
           Fratz, Assistant Deputy Public Defender, on
           the brief).


PER CURIAM

     Defendant D.M. appeals from a March 6, 2015 fact finding

order determining that she abused or neglected her twelve-year-

old daughter A.A., by inflicting excessive corporal punishment.

See N.J.S.A. 9:6-8.21(c)(4) (defining an abused or neglected child

as including a child subjected to excessive corporal punishment).

We affirm, substantially for the reasons stated by Judge Angelo

J. DiCamillo, in his oral opinion placed on the record on March

6, 2015.

     The facts can be stated briefly.      The Division presented

evidence that during an altercation with her daughter, defendant

put her knees on the child's chest, put her hands around the

child's neck, and tried to strangle her.   Thereafter, the daughter

was taken to the hospital for evaluation, including a CT scan.

As part of its evidence, the Division presented the child's hearsay

                                 2                          A-2413-15T4
statement.    The statement was corroborated by testimony from a

case worker, who met the daughter at the hospital and photographed

the bruises and red marks on the child's neck and face, and the

bumps and swelling around her face.             See N.J.S.A. 9:6-8.46(a)(4)

(permitting   the     admission    of   a     child's    corroborated       hearsay

statements in a Title 9 case).                 The Division introduced the

photographs in evidence.           At the hearing, defendant did not

testify, and she did not contest that the "incident" occurred.

Rather, through counsel, she claimed the incident did not rise "to

the level of excessive" corporal punishment.

     Judge DiCamillo found that the alleged assault occurred and

that it constituted excessive corporal punishment.                    Contrary to

defendant's argument on this appeal, we find that Judge DiCamillo's

decision is supported by substantial credible evidence.                  R. 2:11-

3(e)(1)(A).    Defendant's        appellate      contentions     are        without

sufficient    merit    to   warrant         further     discussion.    R.     2:11-

3(e)(1)(E).

     Affirmed.




                                        3                                   A-2413-15T4